Citation Nr: 1016675	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  08-38 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial evaluation in excess of 50 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel



INTRODUCTION

The Veteran had active service from March 1966 to November 
1969.  He served in Vietnam and received the Air Medal and 
combat aircrew insignia.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  

The Veteran testified in support of these claims during a 
videoconference hearing held before the undersigned in March 
2010.

At his hearing, the Veteran appears to have raised a claim 
for service connection for migraines.  This claim is referred 
to the RO for adjudication.


FINDINGS OF FACT

1.  The Veteran does not currently have right ear hearing 
loss by VA standards.  

2.  Left ear hearing loss is not related to the Veteran's 
active service and did not manifest to a compensable degree 
within a year of his discharge from service.

3.  Tinnitus had its onset in service.

4.  From March 27, 2007 to December 1, 2009, PTSD was 
manifested by deficiencies in most of the areas of work, 
school, family relations, judgment, thinking and mood.

5.  Since December 1, 2009, PTSD has been manifested by 
symptoms approximating total social and occupational 
impairment.


CONCLUSION OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).

2.  Current tinnitus was incurred in service.  38 U.S.C.A. 
§ 1110, 1154.

3.  An initial rating of 70 percent was warranted for PTSD 
from March 27, 2007 to December 1, 2010.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA Duties to Notify and Assist

Upon receipt and prior to consideration of most applications 
for VA benefits, VA is tasked with satisfying certain 
procedural requirements outlined in the Veterans Claims 
Assistance Act of 2000 (VCAA) and its implementing 
regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

The VCAA and its implementing regulations provide that VA is 
to notify a claimant and his representative, if any, of the 
information and medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate a 
claim.  As part of the notice, VA is to specifically inform 
the claimant and his representative, if any, of which portion 
of the evidence the claimant is to provide and which portion 
of the evidence VA will attempt to obtain on the claimant's 
behalf.  VA is also to assist a claimant in obtaining 
evidence necessary to substantiate a claim, but such 
assistance is not required if there is no reasonable 
possibility that it would aid in substantiating the claim.  
38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.159(b), (c) (2009).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure compliance with the 
provisions of the VCAA, when applicable.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA is applicable in 
this case and, as explained below, VA satisfied the 
requirements thereof by providing the Veteran adequate notice 
and assistance with regard to the claims being decided.  The 
Board's decision to proceed in adjudicating these claims does 
not, therefore, prejudice the Veteran in the disposition 
thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 119-20 (2004).  The VCAA's notice requirements 
apply to all five elements of a service connection claim, 
including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; 
(4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484 (2006).

The RO provided the Veteran VCAA notice on the claims being 
decided by letters dated in April 2007 and July 2007, before 
initially deciding those claims in a rating decision dated 
October 2007.  The timing of such notice reflects compliance 
with the requirements of the law as found by the Court in 
Pelegrini II.  

In the letters, the RO acknowledged the Veteran's claims, 
notified him of the evidence needed to substantiate those 
claims, identified the type of evidence that would best do 
so, notified him of VA's duty to assist and indicated that it 
was developing his claims pursuant to that duty.  

The RO also provided the Veteran all necessary information on 
disability ratings and effective dates.  As well, the RO 
identified the evidence it had received in support of the 
Veteran's claims and the evidence it was responsible for 
securing.  The RO noted that it would make reasonable efforts 
to assist the Veteran in obtaining all other outstanding 
evidence provided he identified the source(s) thereof.  The 
RO also noted that, ultimately, it was the Veteran's 
responsibility to ensure VA's receipt of all pertinent 
evidence.  

The claim for a higher initial rating for PTSD arises from 
the Veteran's disagreement with the initial rating assigned 
after the grant of service connection. The courts have held, 
and VA's General Counsel has agreed, that where an underlying 
claim for service connection has been granted and there is 
disagreement as to "downstream" questions, the claim has been 
substantiated and there is no need to provide additional VCAA 
notice or address prejudice from absent VCAA notice.  Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).


B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the Veteran identified as being pertinent to his claims, 
including service and post-service treatment records.  The RO 
also afforded the Veteran a VA audiological examination, 
during which an examiner discussed the etiology of the 
Veteran's hearing loss.  

At the March 2010 hearing, the Veteran's representative 
contended that the October 2008 VA audiology examination was 
inadequate because the Veteran could not recall the examiner 
asking him about his military service.  The report of that 
examination; however, includes the Veteran's reports of his 
duties and noise exposure in service.

II.  Analysis

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown,  
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza elements is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate  
(1) that a condition was "noted" during service; (2) evidence 
of post-service continuity of the same symptomatology; and 
(3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional." Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain chronic 
diseases, including organic diseases of the nervous system, 
which may include sensorineural hearing loss, if it is shown 
that a veteran served continuously for 90 days or more during 
a period of war or during peacetime after December 31, 1946, 
one of these conditions manifested to a degree of 10 percent 
within one year from the date of discharge, and there is no 
evidence of record establishing otherwise.  38 U.S.C.A. §§ 
1101, 1112(a), 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2009); cf. Cromley v. Brown, 7 Vet. App. 376 (1995) (hearing 
loss is not a chronic condition entitled to presumptive 
service connection).

Service connection is also presumed, if a chronic disease is 
shown in service and at any time thereafter.  38 C.F.R. 
§ 3.303(b).

In cases involving service connection for hearing loss, 
impaired hearing will be considered to be a disease when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

In cases where a Veteran asserts service connection for 
injuries or disease incurred or aggravated in combat, 38 
U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. 
§ 3.304(d), are applicable. This statute and regulation ease 
the evidentiary burden of a combat Veteran by permitting the 
use, under certain circumstances, of lay evidence. If the 
Veteran was engaged in combat with the enemy, VA shall accept 
as sufficient proof of service connection satisfactory lay or 
other evidence of service incurrence, if the lay or other 
evidence is consistent with the circumstances, conditions, or 
hardships of such service. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d). To establish service connection, however, there 
must be evidence of a nexus between the current disability 
and the combat injury.  See Dalton v. Nicholson, 21 Vet. App. 
23, 36-37 (2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 
(1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Right Ear

The Veteran's service treatment records, including on 
separation examination, show no findings or complaints 
referable to hearing loss.  According to his service 
personnel records, he served as a mechanic, including on 
helicopters.  

Following discharge, in 2007, he first sought treatment for 
"slight hearing loss" that had been affecting him for the 
past year.  An audiologist diagnosed moderate asymmetrical, 
high frequency, sensorineural hearing loss at 8000 hertz in 
the left ear (actual decibel loss not noted).  He did not 
note right ear hearing loss by VA standards.

In October 2008, the Veteran underwent a VA examination of 
his hearing.  Testing revealed the following pure tone 
thresholds, in decibels:
HERTZ

500
1000
2000
3000
4000
RIGHT
15
20
20
30
30

The VA examiner noted speech recognition in the right ear of 
96 percent and diagnosed mild sensorineural hearing loss at 
3000 to 4000 hertz.  These results do not satisfy the 
criteria for VA hearing loss under 38 C.F.R. § 3.385.  

As noted above, to prevail in a claim for service connection, 
a claimant must submit competent evidence establishing that 
he has a current disability resulting from service.  In this 
case, the medical evidence does not substantiate the 
Veteran's assertions that he has right ear hearing loss.  
Occasionally, lay assertions may be considered competent 
evidence on a question of etiology.  This occurs when: (1) 
the layperson is competent to identify a medical condition, 
(2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) the lay testimony describing symptoms at 
the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007) (providing an example that a layperson would 
be competent to identify a "simple" condition like a broken 
leg, but would not be competent to identify a form of 
cancer).  

In this case, the Veteran is competent to state that he began 
experiencing difficulty hearing at a certain date, but he 
does not possess a recognized degree of medical knowledge to 
diagnose hearing loss by VA standards.  Inasmuch as the 
Veteran does not currently have right ear hearing loss by VA 
standards, the Board concludes that such disability was not 
incurred in or aggravated by active service.  

B.  Left Ear

Post-service medical records, including VA treatment records 
dated since 2007 and a report of VA audiological examination 
conducted in October 2008, establish that the Veteran has 
left ear hearing loss by VA standards.  The question is thus 
whether this disability is related to the Veteran's active 
service.

Again, during service, including on separation examination, 
the Veteran did not report hearing difficulties and no 
medical professional diagnosed hearing loss.  His in-service 
duties, however, might have exposed him to a significant 
amount of noise, as alleged.  

In 2007, when he first sought treatment for hearing loss, an 
audiologist diagnosed mild to moderately severe, 
asymmetrical, high frequency, sensorineural hearing loss 
above 2000 hertz in the left ear (actual decibel loss not 
noted).  Two months later, the Veteran filed a claim for 
service connection for hearing loss and indicated that this 
disability began in 1996.  

Since then, the Veteran has received treatment for hearing 
loss and has undergone a VA examination of his hearing.  
During treatment visits and the VA examination, the Veteran 
reported noise exposure in service, including secondary to 
machine gunfire, work as a mechanic on helicopters and jet 
engines, and his presence near bombs and mortars, and after 
service, including secondary to work as a truck driver and in 
construction and the occasional use of power tools and lawn 
equipment.  He also reported that he had taken high doses of 
aspirin for cardiac problems, but during the past two years, 
had reduced the dose to a baby aspirin daily.  

Medical professionals have addressed the etiology of the 
hearing loss.  During the first treatment visit in January 
2007, an audiologist noted that it was common to see left-
sided hearing loss in truck drivers.  

During the VA examination conducted in October 2008, an 
examiner noted that the Veteran's left ear hearing loss was 
consistent with post-service noise exposure as a truck 
driver.  He explained that truck drivers commonly have 
hearing loss greater on the left than the right.  He noted 
that the Veteran had hearing within normal limits on entrance 
into, during, and exit from, service and concluded that it 
was not likely that the hearing loss began with military 
noise exposure.  He further concluded that the hearing loss 
was likely to result from a combination of presbycusis, post-
military noise exposure and aspirin use.    

At the March 2010 hearing the Veteran could not specifically 
recall when he first noted hearing loss, but testified that 
he became aware of hearing problems when he stopped drinking 
some time after service.

The Veteran has reported in-service noise exposure, some of 
which occurred when under fire in combat situations.  His 
reports are consistent with the circumstances of his service 
and the noise exposure is presumed to have occurred.  
38 U.S.C.A. § 1154(b).  The VA examination establishes that 
the Veteran has current left ear hearing loss.

There is, however, essentially no evidence that the current 
hearing loss is related to the in-service noise exposure or 
to any other disease or injury in service.  The Veteran has 
not reported a continuity of symptomatology beginning in 
service.  The service treatment records and the absence of 
clinical records for decades after service weigh against 
finding a continuity of symptomatology.  There is also no 
competent medical opinion that the current hearing loss is 
related to service.  Indeed, all known medical opinions have 
been to the effect that the current hearing loss is related 
to the Veteran's long employment as a truck driver.

The weight of the evidence is thus against finding a link 
between the current hearing loss and service.  Hearing loss 
did not manifest to a compensable degree within a year of the 
Veteran's discharge from service or in service, and the 
evidence is against presumptive service connection.  Based on 
these findings, the Board concludes that left ear hearing 
loss was not incurred in or aggravated by active service.  
38 U.S.C.A. § 5107(b).

C.  Tinnitus

The service treatment records contain no findings with regard 
to tinnitus and there is no contemporaneous evidence of 
tinnitus in the decades immediately after service.  The 
Veteran, however, has reported the onset of tinnitus during 
noise exposure in combat situations in Vietnam.  His 
testimony in this regard is consistent with the circumstances 
of his combat service.  38 U.S.C.A. § 1154(b).

In October 2006, it was reported that the Veteran had a one 
to two year history of noise perception in the cranium.

The report of VA audiology examination in October 2008 shows 
that the Veteran reported that he was experiencing current 
tinnitus that had been present since its onset in service.  
The Veteran offered similar testimony at his hearing, but 
reported that drinking had masked the symptoms for many 
years.  The presence of tinnitus is a symptom that a lay 
person would be competent to observe.  Hence, the Veterans 
reports provide competent evidence of a current disability 
and a continuity of symptomatology linking the current 
disability to service.

While the absence of contemporaneous evidence during, and 
immediately after, service provides evidence against the 
claim; the evidence is in at least equipoise.  Resolving 
reasonable doubt in the Veteran's favor, entitlement to 
service connection for tinnitus is granted.

D.  Initial Rating for PTSD

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity. Separate diagnostic codes 
identify the various disabilities. 38 U.S.C.A. § 1155.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).

The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required. 38 C.F.R. 
§§ 4.1, 4.2, 4.10.

PTSD is rated under 38 C.F.R. § 4.130, DC 9411, according to 
the General Rating Formula for Mental Disorders.

Under the General Rating Formula, a 30 percent disability 
rating is warranted when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent disability rating is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent disability rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.

A 100 percent disability rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the rating, but 
are not meant to be exhaustive, and the Board need not find 
all or even some of the symptoms to award a specific rating.  
Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  On 
the other hand, if the evidence shows that the Veteran 
suffers symptoms or effects that cause occupational or social 
impairment equivalent to what would be caused by the symptoms 
listed in the diagnostic code, the appropriate equivalent 
rating will be assigned. Id. at 443. The Federal Circuit has 
embraced the Mauerhan Court's interpretation of the criteria 
for rating psychiatric disabilities.  Sellers v. Principi, 
372 F.3d 1318, 1326 (Fed. Cir. 2004).

The Veteran underwent a VA PTSD examination in October 2007.  
The examiner diagnosed PTSD and assigned a Global Assessment 
of Function (GAF) of 41, and opined that the Veteran had 
serious impairment.  He elaborated that the Veteran was 
barely functioning as a truck driver.  The examiner described 
the Veteran's post-service adjustment as "relatively poor."  
He had three or four convictions for driving under the 
influence, and participated in a court ordered rehabilitation 
program (the examiner attributed the Veteran's alcohol abuse 
to PTSD).  He had been able to maintain a marriage for 29 
years, had friends, but had not been able to go further in 
school.  

At his March 2010 hearing, the Veteran testified that he had 
audio and visual hallucinations related to nightmares.  He 
said that he had made suicide attempts in the past but the 
need to look after a grandson kept him from acting on current 
suicidal ideas.  He had been fired from his employment as a 
truck driver four months ago for an altercation with a 
supervisor and that he now confined himself to his house.

Given the examiner's findings of a serious disability with 
impairments in the areas of work, school and mood, the Board 
finds the record supports the grant of a 70 percent rating 
for PTSD during the period from the effective date of service 
connection until the point when he lost his last job in 
approximately December 2009.  The record during this period 
did not show total social and occupational impairment 
inasmuch as he was working, had friends and was maintaining 
family relationships.

Beginning in approximately December 2009, the Veteran has 
been unemployed.  The VA examiner had previously assigned a 
GAF indicative of an inability to maintain employment, and 
the Veteran testified that while he was trying to get back to 
work, he was having difficulties even looking for employment 
because he was "down in the dumps" and had difficulty 
"getting off the couch."  This evidence supports a finding 
that PTSD causes total occupational impairment.

The Veteran was maintaining a relationship with his grandson, 
but testified that he was experiencing significant social 
isolation with difficulty leaving his home.  The Veteran's 
overall symptoms approximate total occupational and social 
impairment.  Hence, a 100 percent rating is warranted for the 
period beginning December 1, 2009.  38 C.F.R. §§ 4.7, 4.21.

Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1) (2009), the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, is authorized to approve an extraschedular 
evaluation if the case "presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards." 38 C.F.R. § 3.321(b)(1). 
The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996). Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service- 
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of a claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), 
aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").

The Veteran is currently in receipt of the maximum rating for 
PTSD and an extraschedular rating is not warranted during 
this period.  Prior to December 2001, the Veteran's PTSD was 
manifested by occupational and social impairment as described 
above.  Social and occupational impairment are contemplated 
by the rating criteria. Thus, referral for consideration of 
an extraschedular evaluation is not warranted. 38 C.F.R. § 
3.321(b)(1).

Total Rating for Compensation Based on Individual 
Unemployability (TDIU)

The Court has held that TDIU is an element of all appeals of 
an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him.  38 C.F.R. § 4.16.

The Veteran's disabilities are currently rated as total and 
TDIU is not for consideration during this period.  Prior to 
December 1, 2009, the Veteran was employed and his testimony 
shows that this employment was gainful (i.e. he was earning 
more than the poverty level for one person).  Consideration 
of TDIU during this period is, therefore, not warranted.



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.

An initial rating of 70 is granted for PTSD from March 27, 
2007 to November 30, 2009.

An initial rating of 100 percent is granted for PTSD, 
effective December 1, 2009.




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


